DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  Claims 15-20 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 29, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-14 recite “azeotrope-like” this renders the claim indefinite because it is unclear what constitutes “azeotrope-like”.  The instant specification recites “an azeotrope-like composition is a composition of two or more components which behaves substantially as an azeotrope…an azeotrope-like composition is a combination of two or more different components which, when in liquid form under given 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (GB 2439392 ).
Regarding claims 1-14, Low et al teaches a composition comprising (i) F-1234yf or R-152a (ii) CF3I and (iii) and at least one hydrofluorocarbon such as F-245fa wherein the composition is preferably an azeotrope (Abstract, Pg. 4, Line 5).  Low et al further teaches 1-30wt% of R-245fa (Pg. 9, Table).  However, Low et al fails to specifically disclose the weight ranges of the components as instantly claimed and the boiling point of the composition.
With regard to the weight ranges of the components as instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the weight ranges of the components as instantly claimed in Low et al as Low et al encompasses a composition comprising F-1234yf or R-152a, CF3I and 1-30wt% F-245fa; hence, it would only be obvious to the ordinary artisan that other two required components, F-1234yf or R-152a and CF3I would be the remainder of the composition (i.e. 70-99wt%).  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US Patent Application 2010/0176332) in view of Lu et al (CN 1218702).
Regarding claims 1-14, Singh et al teaches azeotrope compositions comprising heptafluoropropane and trifluoroiodomethane used as fire suppressant compositions (Abstract).  Singh et al further teaches about 1-60wt% of HFC-227ea and from about 40-99wt% CF3I (which overlaps the instantly claimed ranges; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)) (Claim 6) wherein the composition has a boiling point of about -23.1±1.2°C at about 14.6 psia (Claim 9).  However, Singh et al fails to specifically disclose HFC-236fa or the boiling point with a composition comprising HFC-236fa.
In the same field of endeavor, Lu teaches fire extinguishing compositions that obtain different azeotropic mixtures including compounds such as HFC-227ea, HFC-236fa and CF3I, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted HFC-236fa for HFC-227ea in Singh et al in view of Lu et al as Lu et al teaches both HFC-236fa and HFC-227ea are useful for forming firefighting compositions and harmless to the environment that form azeotrope mixtures, substitution of one known fluorocarbon for another closely related homologue and fluorocarbon would have only been obvious to the ordinary artisan.  Furthermore, it would have been obvious to expect a similar boiling point of HFC-236fa and CF3I as taught in Singh et al as HFC-236fa (hexafluoropropane) and HFC-227ea (heptafluoropropane) are homologues and characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 20, 2021